department of er washington dc contact person telephone number in reference to date t ep ra t3 id apr - internal_revenue_service uics legend taxpayer a taxpayer b taxpayer c tra t tra u ira v ira w ira x ira y ira z ira s date date date page date date date date date date date sum sum sum sum dear this is in response to the request for letter rulings submitted on your behalf by your authorized representative as supplemented by correspondence dated in which you through your authorized representative request a series of letter rulings under sec_408 sec_401 and sec_4973 of the internal_revenue_code the following facts and representations support your ruling_request taxpayer a whose date of birth was date died on date having attained age taxpayer a was survived by his wife taxpayer b whose date of birth was date pursuant to the will of taxpayer a taxpayer b was the sole executrix of taxpayer a’s estate the provisions of taxpayer a’s will provided in relevant part that after a bequest not to exceed dollar_figure to taxpayer c taxpayer a’s daughter the rest residue and remainder of taxpayer a’s estate was to go to taxpayer b if she survived taxpayer a taxpayer b survived taxpayer a page at his death taxpayer a maintained seven individual_retirement_arrangements iras iras t through z the estate of taxpayer a was the beneficiary of his iras t and u taxpayer b was the named beneficiary of his iras v through z during calendar_year taxpayer a received a distribution from his ira x in the amount of sum which your authorized representative asserts did not satisfy the requirements of sec_401 of the internal_revenue_code which are applicable to iras pursuant to code sec_408 taxpayer a received no distribution during calendar_year from either ira v ira w ira y or ira z during calendar_year taxpayer b did not receive any distribution from any of the iras iras t u v w x y and z referenced above which were maintained by taxpayer a at his death on or about date taxpayer b received a distribution in the amount of sum from ira z of which she was the beneficiary as noted above on or about date the proceeds of ira t in the amount of sum were received by the estate of taxpayer a on behalf of taxpayer b the residuary beneficiary of taxpayer a’s estate additionally on or about date the proceeds of ira u in the amount of sum were received by the estate of taxpayer a on behalf of taxpayer b the residuary beneficiary of taxpayer a’s estate taxpayer b died on date which date was after both date and date on or about date taxpayer c was appointed successor executrix of the estate of taxpayer a on or about date taxpayer c was appointed the executrix of the estate of taxpayer b prior to her date of death date taxpayer b had not received any distribution during calendar_year from either ira v ira w ira x or ira y on or about date which date was after the date of death of taxpayer b taxpayer c in her capacity of executrix of the estate of taxpayer b established ira s in the name of taxpayer b deceased for the benefit of taxpayer c named beneficiary thereof additionally on or about date taxpayer c in her capacity of executrix of the estate of taxpayer b contributed as an attempted rollover into ira s the proceeds received by taxpayer b on or about date in the amount of sum from ira z on or about date which date was after the date of death of taxpayer b taxpayer c in her capacities of executrix of the estate of taxpayer a and of executrix of the estate of taxpayer b contributed as attempted rollover_contributions into ira s the amounts which had been distributed from iras t and u to the estate of taxpayer a on date as noted above wd vases your authorized representative has asserted on your behalf that prior to her death taxpayer b had not named or designated a beneficiary with respect to her interests if any in iras v through z based on the above you through your authorized representative request the following letter rulings that taxpayer c was timely and properly designated the beneficiary of ira s and that taxpayer c in her capacity of beneficiary of ira s may elect to receive code sec_401 minimum required distributions from said ira s over her life expectancy with respect to your ruling requests sec_408 of the code provides that under regulations prescribed by the secretary rules similar to the rules of sec_401 and the incidental death_benefit requirements of sec_401 shall apply to the distribution of the entire_interest of an individual for whose benefit the ira trust is maintained code sec_401 provides in general that a_trust will not be considered qualified unless the plan provides that the entire_interest of each employee- i will be distributed to such employee not later than the required_beginning_date or ii will be distributed beginning not later than the required_beginning_date over the life of such employee or over the employee and a designated_beneficiary or over a period not extending beyond the life expectancy of such employee and a designated_beneficiary lives of such code sec_401 provides in general that if an employee dies prior to the date required distributions have begun without having designated a beneficiary of his plan ira interest distribution of such plan or ira interest must be made within years of the death of the employee ira holder code sec_401 provides in general for an exception to the above- referenced five-year rule under this exception distributions may be made to a timely designated_beneficiary over the beneficiary’s life or life expectancy as long as said distributions begin not later than one year after the date of the employee’s ira holder’s death sec_401 -1 of the proposed income_tax regulations question and answer c-2 provided in general that there will be compliance with the above referenced page five-year rule as long as distribution of the employee’s ira holder’s entire_interest is made by december of the calendar_year which contains the fifth anniversary of the death of the employee or ira holder sec_401 -1 of the proposed income_tax regulations question and answer c-3 provided in general that there will be compliance with the above referenced exception to the five-year rule as long as distribution of the employee’s ira holder’s entire_interest is made to a non-spousal beneficiary beginning no later than december of the calendar_year following the calendar_year of the employee’s ira holder’s death sec_401 of the code provides in relevant part that for purposes of this paragraph the term required_beginning_date means april of the calendar_year following the calendar_year in which the employee ira holder attains age sec_1_401_a_9_-1 of the proposed income_tax regulations questions and answers d-1 and d-2 provided in general that designated beneficiaries are individuals who are designated by either a plan participant or ira holder to receive benefits under a plan or from an ira such designation may be made pursuant to plan provisions or by means of an affirmative election by the employee or ira holder or in limited circumstances by the surviving_spouse of an employee or ira holder which election specifies the beneficiary sec_1_401_a_9_-1 of the proposed income_tax regulations question and answer d-2a provided in pertinent part that an estate may not be a designated_beneficiary for purposes of code sec_401 sec_401 -1 of the proposed income_tax regulations question and answer d-3 provided that for purposes of calculating the distribution period for distributions that begin prior to death the designated_beneficiary will be determined as of the plan participant’s ira holder’s required_beginning_date the ability of a surviving_spouse to either roll over the ira of her deceased husband into an ira set up and maintained in her name or to treat said ira of the decedent as her own is personal to the surviving_spouse and may not be exercised by the executrix of her estate after her death with respect to your ruling requests as noted above a beneficiary must be ' designated either by a plan participant an ira holder or in limited circumstances the surviving_spouse of said participant or ira holder neither the code nor the proposed income_tax regulations promulgated thereunder provide that the executnx of the estate of a surviving_spouse who elected to treat iras of her deceased husband as her own may designate herself as the beneficiary of the surviving spouse’s iras thus with respect to your ruling requests the service concludes as follows au page that taxpayer c was not timely and properly designated the beneficiary of ira and that since taxpayer c is not the designated_beneficiary of ira s she may not elect to receive code sec_401 minimum required distributions from said ira s over her life expectancy this ruling letter assumes that taxpayer a’s iras t u and z had met the requirements of code sec_408 at all times relevant thereto this ruling is directed solely to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent please note that this letter_ruling does not address the changes to sec_1 a and of the proposed_regulations which were published in the federal_register on date pursuant to a power_of_attorney on file in this office a copy of this letter_ruling is being sent to your authorized representative sincerely yours thet fren rances v sloan manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of letter_ruling form_437
